 In the Matter of UNION ELECTRICCOMPANYOF MISSOURI AND UNIONELECTRIC POWER COMPANYandINTERNATIONAL BROTHERHOOD OF-'ELECTRICAL,WORKERS(A. F. OF L.)In the Matter Of UNION ELECTRIC COMPANY OF MISSOURI AND UNIONELECTRIC POWER COMPANYandTRI-STATE UTILITY WORKERS UNION,AFFTLTATLD WITH UTILITY WORKERS ORGANIZING COMMITTEE, CIO'Cases Nos.14-R-1186 and 14-R 12,38, respectively.Decided October-11, 1945Igoe,Carroll,KeefecCCoburn,byMessrs.Robert J. KeefeandDavid Y. Campbell,of St. Louis, Mo., for the Company.Mr. J. C. McIntosh,of Chicago,Ill., andMr.-Frank W.,Jacobs,ofSt. Louis, Mo., for the IBEW.Messrs. Robert Roessel, Raymond N. Freed,andEdward Shedlock,,of St. Louis,Mo., for Tri-State.Mr. William H. Thomas,ofWashington,D., C., andMessrs.W. J.StuhrandLeo Bachinslci,of East St.Louis, Ill., for the OperatingEngineers and Local Union No. 148.Mr. Harry F.Kline,of St. Louis, Mo., for Local Union No. 2 of theOperating Engineers.Mr. Joseph Clark,of St.Louis, Mo., for the Firemen.Mr. TV. C. Riley;of St.Louis,Mo., for the Machinists.Mr. Henry C.Kuehner,of St. Louis, Mo., for Local Union No. 2 of'the IBEW.Mr. Fred Olds,of East St.Louis, Ill., andMr. Cale War field,ofGranite City,Ill., for the Chemical Workers.Mr. Thomas M.Conway,of St. Louis, Mo., for the Boiler Makers.Mr. Jerry Clancy,of St. Louis, Mo., for the Plumbers.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONS,STATEMENT OF THE CASEUpon separate petitions respectively filed by International Brother-hood of Electrical Workers (A. F. of L..), herein called the IBEW,64 N. L.B. B., No. 9.39 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDand by Tri-State UtilityWorkers Union, affiliated with UtilityWorkers Organizing Committee, CIO, herein called Tri-State, eachalleging that a question affecting commerce had arisen concerning therepresentation of employees of Union Electric Company of Missouriand Union Electric Power Company, St. Louis, Missouri, herein jointlycalled the Companies, the National Labor Relations Board consoli-dated the cases and provided for an appropriate hearing upon-duenotice before Harry G. Carlson, Trial Examiner.The hearing washeld at St. Louis, Missouri, on July 9 and 10, 1945.The Companies;the IBEW; Tri-State; International Union of Operating Engineers,and Local Union No. 148, herein called Local Union No. 148 of theOperating Engineers; Local Union No. 2, International Union ofOperating Engineers, herein called Local Union No. 2 of the Oper-ating Engineers; International Brotherhood of Firemen & Oilers,Local No. 6, herein called the Firemen; International Association ofMachinists, District #9, herein called the Machinists: Local UnionNo. 2, International Brotherhood of Electrical Workers, herein calledLocal Union No. 2 of the IBEW ; International Chemical WorkersUnion, Local 50, herein called the Chemical Workers; InternationalBrotherhood of Boiler Makers, Iron Shipbuilders and Helpers ofAmerica, Local 27, herein called the Boiler Makers; and JourneymenPlumbers Local Union 35 of the United Association, herein calledthe Pluu-ibers, appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to initroduce evidence bearing on the issues.The Chemical Work-ers,Local Union No. 2 of the IBEW, and the Fireinen, for specificcauses stated, each moved to dismiss the proceedings.The TrialExaminer did not rule on these motions.For various reasons set forthbelow, the motions are denied.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FIN DINGS OF FACTI.THE BUSINESS OF TILE COMPANIESUnion Electric Company of Missouri and Union Electric PowerCompany, its wholly owned subsidiary, are separate entities function-ing together as the Union Electric System, all plants and lines ofwhich are operated under the direction of a central load dispatchingdepartment.Prior to May 1945 there were four operating companies in theUnion Electric System : Union Electric Company of Missouri, UnionElectric Company of Illinois, Mississippi River Power Company, and UNION ELECTRIC COMPANY OF- MISSOURI41Iowa Union Electric Company. In May 1945, Mississippi Power-Company sold its Illinois and Iowa properties to Iowa Union Electric-Company and, on May 31, Mississippi River Power Company wasmerged with Union Electric Company of Missouri.On June 1, IowaUnion Electric Company and Union Electric Comhany of Illinois were-merged into Union Electric Company of Illinois, the name of whichwas changed to Union Electric Power Company, named as one of theemployers herein.As a result of these changes, Union Electric PowerCompany became the owner of the Keokuk Hydro Electric Dam and.Power Plant, the transmission lines in Iowa and Illinois formerlyoperated and owned by Mississippi Power Company, and the distribu-tion system in Illinois and Iowa around Keokuk, formerly owned byIowa Union Electric Company.Union Electric Company of Mis-souri acquired the transmission lines formerly owned by MississippiRiver Power Company, located in Missouri, and one substation.Thus, all the physical properties of generation, transmission, and dis-tribution of electric energy of the former companies in the UnionElectric System are now owned by Union Electric Company of'Mis-souri and Union Electric Power Company, its subsidiary, namedjointly as the employers herein.On April 1, 1945, Union Electric Company of Missouri took overthe properties owned and leased by Laclede Power and Light Com-pany, herein called Laclede, consisting of the Mound Street plant inSt. Louis, Missouri, the Granite City plant, four or five substations,.and the distribution system throughout various parts of St. Louis.Union Electric Company of Missouri sells electric energy withinthe State of Missouri, but a substantial part of the energy generated"at its Granite City plant is transmitted into Illinois.Union ElectricPower Company sells electricity to customers in Illinois and Iowa.All power plants operated by the Companies are connected by trans-mission lines.We find that, as an integrated enterprise, the Companies, and each-of them individually, are engaged in commerce within the meaningof the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDInternational Brotherhood of ElectricalWorkers and its LocalUnion No. 2; International Union of Operating Engineers, Local;Union No. 148 and Local Union No. 2; International Brotherhood ofFiremen & Oilers, Local No. 6; International Association of Machin-ists,District #9; International Chemical Workers Union, Local 50;International Brotherhod of Boiler Makers, Iron Shipbuilders andHelpers of America, Local 27; and Journeymen Plumbers Local Union35 of the United Association are labor organizations affiliated with 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe American Federation of Labor, admitting to membership em-ployees of the Companies.Tri-State UtilityWorkers Union is a labor organization affiliatedwith UtilityWorkers Organizing Committee and the Congress ofIndustrial Organizations, admitting to membership employees of theCompanies.'III.THE QUESTIONS CONCERNING REPRESENTATIONOn February 13, 1945, the IBEW asked the Companies for rec-ognition as exclusive bargaining representative of employees engagedinmaintenance, transmission, and distribution services in a unitdescribed as appropriate.The Companies made no reply to thisrequest.On June 8, 1945, Tri-State asked the Companies for recog-nition as exclusive bargaining representative of employees engagedin the services above noted and employees working in the generatingplants.The Companies again made no reply. Tri-State and theIBEW filed their petitions herein on June 7 and June 30, respec-tively.At the hearing the Companies stated that they would rec-ognize neither of the petitioning unions in the units respectivelyclaimed as appropriate unless and until it was certified by the Board.Local Union No. 2 of the IBEW, the Machinists, and the Firemen,recognized as-bargaining representatives by the Companies' prede-cessors in operation at the Mound Street plant, are presently rec-ognized by the Companies as bargaining representatives of theemployees at that plant within their respective crafts.2The Com-panies' recognition stems from separate. written agreements madein March 1945 with each of these labor organizations to contract foremployees whom it represents when negotiations pending for thetransfer of this plant from the control of Laclede to the control of theCompanies, as set forth in Section I, above, should be completed.These labor organizations, on the basis of these agreements, droppedtheir pending negotiations with Laclede for new contracts.Pursu-ant to these agreements, after the transfer of the plant facilities hadbeen effected, the Companies concluded separate written bargainingcontracts with the Firemen, with Local No. 2 of the IBEW, and withthe Machinists on April 5; June 11, and June 18, respectively, cov-ering employees at the Mound Street plant.The contracts providethat they are effective from January 1, 1945, to January 1, 1946.Thecompleted contract between 'the Companies and the Firemen was1At the time of the prior cases affecting employees of the Companies,noted below, Tri-State was an unaffiliated organization.2 The Companies also recognize Local Union No. 2 of the Operating Engineers as bar-gaining representative of employees subject to its craft jurisdiction in the Moun I Streetplant.The contract covering these employees has expired and does not constitute a bar toa determination of representatives for these employees at this time UNION ELECTRIC COMPANY OF MISSOURI43executed prior to the filing of the petition by Tri-State on June 7,1945.The contracts of Local No. 2 of the IBEW and the Machin-ists, later completed, relate back to the early agreements executedduring the transition of the control of the plant to the Union Elec-tric System.When the extension of the Companies' operations like-wise caused the Granite City plant to fall within their control, as setforth in Section I, above, the Companies, as their predecessors in,operation had done, recognized the Chemical Workers as bargainingrepresentative of employees at the Granite City plant.On June 11,1945, the Chemical Workers-and the Companies concluded a writtencontract covering employees in the Granite City plant, which, by itsterms, was effective from January 1, 1945, to January 1, 1946.The contract between the Companies and the Firemen was exe-cuted prior to the filing of the petition by Tri-State on June 7, 1945,and under our rules, constitutes a bar to a determination of repre-sentatives for the period of the present contract term.The separatecontracts between the Companies and Local 2 of the IBEW, theMachinists, and the Chemical Workers were executed subsequent tothe filing of the petition by Tri-State.Although this petition clearlynames "all employees" of the Companies in the proposed bargainingunit, the Machinists, the Chemical Workers, and Local Union No. 2of the IBEW were not specifically named therein as labor organiza-tions claiming to represent employees covered by the petition, andwe believe that there is %ome doubt as to whether the petition as of thattime was actually intended to refer to employees of the Companies'Mound Street plant and Granite City plant.All the contracts urgedas a bar terminated on January 1, 1946, and have less than 3 months torun.In view of the fact that the results of the elections herein mayresult in system-wide bargaining for the Companies' employees tosupersede the plant-wide bargaining heretofore customary with Lac-lede for the two plants recently acquired, and upon the facts set forthabove, we find that the separate contracts between the Companies andthe Firemen, the Machinists, Local Union No. 2 of the IBEW, andthe Chemical Workers do not constitute bars to a present determinationof representatives, for employees respectively concerned, to serve whenthe present terms of the contracts shall have run their course.A statement of a Field Examiner and other evidence introducedat the hearing indicate that the participating labor organizations 8each represents a substantial number of employees in its proposed bar-gaining unit .4'Neither' the Plumbers nor the Boiler Makers introduced any evidence to indicate itsinterest among employees covered by the petitions filed herein in any clearly defined unit.*The IBEW submitted the contract of its local unions covering employees in theCompanies'Alton and East St. Louis districts.The IBEW also submitted 281 currentd,Lted authorization cards bearing the names of other employees on the Company's pay roll 44DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that questions affecting commerce have arisen concerningthe representation of employees of the Companies, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITS; TILE DETERMINATION OF REPRESENTATIVESA. The contentions of the partiesSales, office, and clerical employees of the Companies are repre-sented by Tri-State, and none of the other labor organizations pres-ently claims to represent them.5The Companies' production andmaintenance employees, sometimes termed "physical" employees, whoare the subject of the several claims for representation by the labororganizations herein, fall generally into two large groups: (1) the"outside" physical forces, comprising maintenance, transmission, anddistribution employees; and (2) the "inside" physical forces, compris-ing production and maintenance employees working within the sev-eral generating plants of the Companies.Employees in these twogroups in their several job categories generally perform the workusually done by such employees working in an electric public utilitysystem.The IBEW contends that employees ui group 1, who are engagedin maintenance, transmission, and distribution services, constitute anappropriate bargaining unit apart from employees in group 2, whowork in the generating plants.Local Union o. 148 of the OperatingEngineers contends that employees in group 2, Who work in the gene-rating plants, constitute a single appropriate bargaining unit apartfrom employees in group 1.Tri-State contends that employees ingroup 1 and employees in group 2 constitute a single appropriate bar-gaining unit.The Chemical Workers contends that employees at theGranite City generating plant constitute a.separate appropriate bar-gaining unit apart from other employees of the Companies.LocalUnit No. 2 of the IBEW, Local Union No. 2 of the Operating Engi-for April 21, 1945,in itsproposed bargaining unit.There are approximately 900 employeesin the unit proposed by the IBEW.Local Union No 148 of the Operating Engineers submitted its contract covering employ-ees at the Osage, Cahokia, Venice No 1, and Venice No 2 generating plants of theCompanies, and submitted 59 authorization cards bearing thenamesofGranite Cityplant employees, numbering approximately 63 employeesThere are approximately 950employees in the unit proposed by Local Union No. 148 of the OperatingEngineers.The.Chenucal Workers submitted its contract covering employees at the Granite CityplantLocal Union No 2 of -the IBEIV, Local Union No. 2 of the Operating Engineers, theFiremen, and the I%tachimsts each submitted its contract coveting craft employees at theMound Street plant, subject .to its jurisdictionThere are appioxunately 40 employees atthis plan`Tri-State submitted its contract covering employees for whom it is the recognizedbargaining representativeThere aie approximately 1,850 employees in theunit proposedby Tri-State.5A petition covering sales, office, and clerical employees in Case No 14-R-1262 has beenfiled by the IBEW and is now pendingI UNION ELECTRIC COMPANY OF MISSOURI45neers, the Firemen, and the Machinists, as craft unions representingcraft employees at the Mound Street plant, contend that these em-ployees constitute appropriate bargaining units apart from otheremployees of the Companies.The IBEW and Local Union No. 148 of the Operating Engineerscontend that the units which they respectively urge are appropriate,since each proposed unit includes employees in a clearly identifiedworking group on a system-wide basis, and the Companies substan-tially agree 'with their contentions.Tri-State urges that the sys-tem-wide unit of all physical forces is the most desirable unit forutility workers, where the scope of union organiztition of employeesconcerned makes bargaining on this basis possible.The ChemicalWorkers and the four affiliated craft organizations, which presentlyrepresent employees at the recently acquired Granite City and MoundStreet plants,' respectively, contend that the history of collective,bargaining between the employees concerned and their employersshould govern the scope of the bargaining unit found to be appropriatefor them.B. The history of collective bargainingOn August 27, 1941, following elections by secret ballot,e the Boardcertified Local Union No. 148 of the Operating Engineers as bargain-ing representative for employees at the Osage, Cahokia, and VeniceNo. 1 power plants, respectively, and Tri-State as the bargaining rep-resentative for employees at the Ashley Street power plant and forclerical, office, and sales employees.Following the Board's certifica-tion, these two labor organizations extended their representationamong the Companies' employees.Tri-State gained recognition fromthe Company as bargaining representative of employees at the Keo-kuk plant I and as bargaining representative of maintenance, trans-mission and distribution employees, excluding such employees at EastSt. Louis and Alton,.for whom the Companies had long recognizedlocal unions of the IBEW as bargaining representatives. The Operat-ing Engineers extended its organization and gained recognition asbargaining representative for employees at Venice Power plant No.2 and, pursuant to a petition filed in Case No. 14-R-860, was certifiedas bargaining representative of the Company's load dispatchers.8Asset forth above, the Companies only recently acquired control of theGranite City and the Mound Street power plants and, upon acquisi-tion, recognized as bargaining representatives for employees at theseplants, labor organizations respectively recognized by their predeces-sors over a long period of time-the Chemical Workers for employeesat the Granite City plant, and the Machinists, the Firemen, LocalSee 33N L R B 1At the time of thehearing the Companies no longeroperated the KeokukfacilitiesSee 59 N. L.R. B. 276. 46DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion No. 2 of the IBEW, and Local Union No. 2 of the OperatingEngineers for employees at the Mound Street plant.C. ConclusionsWe have frequently found that employees in separate plants ordepartments of a public utility constitute appropriate bargainingunits when the scope of organization among employees is limited tothe plants or departments proposed.We believe that a system-wideunit of physical workers or system-wide units of homogeneous groupsof physical workers on a system-wide basis areprima facieappro-priate for the Companies' employees.As noted above, however, theCompanies' facilities have been only recently augmented by theacquisition of the Mound Street plant in St. Louis and the GraniteCity plant.Over long periods of time, employees at these plantshave dealt with their employees on plant-craft and plant bases, respec-tively.When the Companies acquired control of the operations ofthese plants, they continued the contractual relations in the patternswhich their predecessors had begun.In view of the recent acquisition of the Granite City and MoundStreet plants, the contentions of the several parties, the extent ofunion organization aniong the Companies' employees, and the historyof collective bargaining between the employees herein concerned and-the Companies and their predecessors, we shall make no present deter-mination of the unit or units appropriate for bargaining purposes.We shall hold separate elections among the Companies' employees inthe following groups: (1) employees engaged in maintenance, trans-mission, and distribution services, whom we designated above the"outside" physical forces; (2) employees at the Mound Street powerplant; (3) employees at the Granite City power plant; and (4)employees at other generating plants of the Companies.9We shallmake our determination of the unit or units appropriate for employeesof the Companies dependent in part upon the results of the elections.D. The voting groupsGroup 1.The IBEW, which contends that employees engaged inmaintenance, transmission, and' distribution services constitute anappropriate unit, describes the unit asfollows : allbuildingservice,country club, meter department, meter reading, overhead, under-ground, trouble and installation, steam heating, stores, utility shopand salvage, substations, transmission, distribution, and transporta-tion employees of the Companies, ekcluding employeesengaged in9In addition to the several generating plants named above, the Companies operate theRiver Mines plant as a stand-by plant.The River Mines plant was not in operation at thetime of the hearing., UNION ELECTRIC COMPANY OF MISSOURI47production and maintenance work, at power generating stations, loaddispatchers, office and clerical employees, professional and technicalemployees, foremen, and other supervisory employees within ourusual definition of that term.Tri-State, which is the only other labororganization claiming to represent employees in this group, contendsthat professional and technical employees should be included, andnot excluded from the group. Since professional and technical em-ployees generally receive higher wages than production and main-tenance employees in these categories, and even those who do notreceive higher wages have interests and problems different from thoseof ordinary. production and maintenance workers, we will excludeprofessional and technical employees and we will adopt the pro-posed unit as a voting group.We shall provide that the IBEW and Tri-State participate in theelection among these employees.Group 2:Employees at the Mound Street plant who have beenspecifically included in the several contracts of the Firemen, theMachinists, Local Union No. 2 of the Operating Engineers, and LocalUnion No. 2 of the IBE;W are head firemen, firemen, pump men,oilers,maintenance and repair men, maintenance helpers, fuel andash handlers, engineers, switchboard operators, maintenance elec-tricians and their helpers, senior plant mechanic machinists, and plantmechanic machinists, who substantially constitute the production andmaintenance employees at the plant.We shall hold one election amongall production and maintenance employees at the Mound Street plant,excluding office and clerical employees, 'professional and technicalemployees, and supervisory employees within our usual definition ofthat term.We shall provide that the four affiliated craft unionswho presently represent employees at the plant in craft groups shallappear on the ballot collectively as Affiliated Craft Unions (Inter-nationalAssociation ofMachinists,District#9, InternationalBrotherhood of Firemen & Oilers, Local No. 6, International Brother-hood of Electrical Workers, Local Union No. 2, International Unionof 'Operating Engineers, Local Union 2).Also upon the ballot willappear Local Union No. 148 of the Operating Engineers, and Tri-State.{Group 3:Employees at the Granite City plant who have been repre-sented by the Chemical Workers are described in its contract as fallingwithin the following job categories: engineers, first electricians, chem-ists, turbine operators, switchboard operators, first firemen, watertenders, second firemen, first oilers, second oilers, water treaters, pumpmen, crane ope'rato'rs, boiler washers, maintenance mechanics, mainte-nance'helpers, 'carpenters and' painters, cooler washer, and gas linewalkers, and laborers.Assumably, employees in these'categories com-prise the production' and maintenance employees at this plant.We -1S *DECISIONS OF NATIONAL LABOR RELATIONS BOARD-will hold an election among all production and maintenance employeesat the Granite City plant, excluding office and clerical employees, pro-fessional and technical employees, and all supervisory employeeswithin our usual definition of that term.We will provide that the-Chemical Workers, Local Union No. 148 of the Operating Engineers,-and Tri-State participate in the election among these employees.Groin 4:We will hold an election among production and mainte-nance employees at the generating plants of the Companies other than-theMound Street and Granite City plants. The labor organizationsclaiming to represent these employees are Local Union No. 148 of theOperating Engineers and Tri-State. The Operating Engineers would-exclude from the unit of generating plant employees load dispatchers,who we found, in the prior representation proceeding noted above,constituted an appropriate bargaining unit.Tri-State would include-load dispatchers in the system-wide unit of physical workers, whichitproposes is presently appropriate.Since load dispatchers haveprobably a great community of interest with generating planttransmission, and distribution services, we shall include load dis-patchers in the residual generating plant unit.We shall' excludefrom this unit employees in categories excluded in our unit find-ings for generating plant employees in the prior case involving theOsage, Cahokia, and Venice generating plants.Those eligible to votein the residual generating plant group will be all production and main-tenance employees at the generating plants of the Companies otherthan the Mound Street and Granite City plants, including load dis-patchers, but excluding boiler room operators, turbine room operators,turbine-house-watch engineers, engineers, assistant engineers, tech-nical engineers, assistant technical engineers, laboratory and testingengineers, inspectors, sanitary and safety inspectors, chemists, sta-tistical stenographers, stores clerks, all clerks and office employees,-foremen, assistant foremen, and all other supervisory employees withinour usual definition of that term.Those eligible to vote in the separate elections which we shall nowdirect shall be all employees in the four groups described above whowere employed during the pay-roll period immediately preceding thedate of the issuance of this Decision and Direction of Elections, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations-Board Rules and Regulations-Series 3, as amended, it is hereby UNION ELECTRIC COMPANY OF MISSOURI49DIRECTEDthat,-as part ofthe investigationto ascertain represents=fives for the purposes of collective bargaining with-Union,ElectricCompany of Missouri and Union Electric Power Company, St. Louis,Missouri,separate elections by secret ballot shall be conducted,'as earlyas possible; but not later than thirty(30) days from the date of thisDirection,'under'the' direction and supervision'of the Regional Direc-tor for the Fourteenth Region, acting in this matter as agent for, theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations,among all employees.in thegroups described below, who were employed during the pay-roll periodiminediately'preceding the date of this Direction,including employeeswho did not work during said pay-roll period because they,were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves. in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to, thedate of the,elections;(1)All building service, country club, meter department, meterreading, overhead,underground, trouble and installation,steam heat-ing, stores,utility shop and salvage,substations, transmission, dis-tribution,and transportation employees of the Companies,excludingemployees engaged in production and maintenance work at powergenerating stations,load dispatchers,office and clerical employees,professional and technical employees,foremen, and other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status^of employees,or effectively rec-ommend such action,to determine whether they desire to be repre-sented by International Brotherhood of Electrical Workers (A. F.of L.), or by Tri-State Utility Workers Union, affiliated with UtilityWorkers Organizing Committee,CIO, for the purposes of collectivebargaining, or by neither;(2)All production and maintenance employees of the Companiesat the Mound Street plant, excluding office and clerical employees,professional and technical employees,and all supervisory employeeswith authority to hire, promote,discharge,discipline,or otherwiseeffectchangesin the status of employees,or effectively recommendsuch action, to determine whether they desire to be represented bythe Affiliated Craft Unions (International Association of Machinists,District#9; International Brotherhood of Firemen & Oilers, LocalNo. 6; International Brotherhood of Electrical Workers, Local UnionNo. 2: and International Union of Operating Engineers, Local UnionsNo. 2), or by International Union of Operating Engineers, LocalUnion No. 148, or by Tri-State Utility Workers Union, affiliated with670417-46-vol. 64-5 '50DECISIONS OF NATIONAL -LABOR RELATIONS BOARDUtilityWorkers Organizing Committee, CIO,--for the purposes ofcollective bargaining, or by none;(3)All production and maintenance employees at the Granite Cityplant, excluding office and clerical employees, professional and tech-nical employees, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, to determinewhether they desire to be represented by International Chemical.Work-ers Union, Local 50, or by International Union of Operating Engi-neers,' Local Union No. 148, or by Tri-State Utility Workers Union,affiliated with. UtilityWorkers Organizing Committee, CIO, for thepurposes of collective bargaining, or by none; and(4)All production and maintenance employees at the generatingplants of the Companies other than the Mound Street and Granite'City plants, including load dispatchers, but excluding boiler roomoperators, turbine room operators, turbine-house-watch engineers,engineers, assistant engineers, technical engineers, assistant technicalengineers, laboratory and testing engineers, inspectors, sanitary, andsafety inspectors, chemists, statistical stenographers, stores clerks, allclerks and office employees, foremen, assistant. foremen, and all othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees,,or ef-fectively recommend such action, to determine whether they desire tobe represented' by Tri-State UtilityWorkers Union, affiliated - withUtilityWorkers Organizing Committee, CIO. or by InternationalUnion of Operating Engineers, Local Union No. 148, for the purposesof collective bargaining, or by neither.`[See,'infra,64 N. L. R. B.. 1461; for Supplement,nl Decision andCertification of Representatives.],k